SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6 -K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Of the Securities Exchange Act of 1934 For the month of May 2006 Commission File Number 1-03006 Philippine Long Distance Telephone Company (Exact Name of Registrant as specified in its Charter) Ramon Cojuangco Building Makati Avenue Makati City Philippines (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F: y Form 40-F: o (Indicate by check mark whether by furnishing the information contained in this form, the registrant is also thereby furnishing the information to the commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act 1934.) Yes: o No: y (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-) Enclosure: A copy of the disclosure letter we sent today to the Philippine Stock Exchange and the Securities and Exchange Commission regarding the re-appointment of Sycip Gorres Velayo & Co. as the Companys external auditors to audit the financial statements of the Company for the year 2006. May 18, 2006 Philippine Stock Exchange Philippine Stock Exchange Center Exchange Road, Ortigas Center Pasig City Attention: Ms. Jurisita M. Quintos Senior Vice President Gentlemen: We wish to advise that the Audit Committee of the Board of Directors of the Company re-appointed Sycip Gorres Velayo & Co. as the Companys external auditors to audit the financial statements of the Company for the year 2006. Thank you. Very truly yours, PHILIPPINE LONG DISTANCE TELEPHONE COMPANY MA. LOURDES C. RAUSA-CHAN Corporate Secretary COVER SHEET P W - 5 5 SEC Registration No. P H I L I P P I N E L O N G D I S T A N C E T E L E P H O N E C O M P A N Y (Companys Full Name) R A M O N C O J U A N G C O B U I L D I N G M A K A T I A V E. M A K A T I C I T Y (Business Address: No. Street/City/Town/Province) ATTY. MA. LOURDES C. RAUSA-CHAN 816-8553 Contact person Contact Telephone No. 1 2 3 1 SEC FORM 17-C 0 6 Every 2nd Tuesday Month Day FORM TYPE Month Day Fiscal Year Annual Meeting C F D N/A Dept. Requiring this Doc. Amended Articles Number/Section Total Amount of Borrowings 2,192,165 As of April 30, 2006 NA NA Total No. of Stockholders Domestic Foreign To be accomplished by SEC Personnel concerned File Number LCU Document I.D. Cashier STAMPS Remarks: Please use black ink for scanning purposes SECURITIES AND
